Citation Nr: 1456116	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the Oklahoma Army National Guard.   She had a period of active duty for training (ACDUTRA) from May 2006 to September 2006 and served on active duty from October 2007 to October 2008.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a May 2012 rating decision, the RO increased the PTSD evaluation to 50 percent, effective from the date of service connection.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In a May 2012 deferred rating decision, the RO determined that the Veteran may have raised a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In December 2012, the RO sent the Veteran a letter to clarify her intent in this regard, as well as to provide information on the evidence necessary to substantiate the claim.  In the letter, the RO informed the Veteran that, if she intended to apply for TDIU, she should return the enclosed VA Form 21-8940 (TDIU application), and if that was not her intent, no further action would be taken.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, to the extent that the Veteran or the record raised the issue of unemployability in relation to the PTSD claim, she has not raised the TDIU issue since the RO letter.  Indeed, the record does not contain a completed VA Form 21-8940 or equivalent statement from the Veteran or her representative.  Thus, the Board finds that the issue of entitlement to a TDIU is not currently in appellate status, and no further action is necessary at this time.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files does not reveal additional documents relevant to the present appeal, with the exception of a November 2014 written appellate brief in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination in relation to this claim in December 2011.  Thereafter, the Veteran's representative alleged that her disability had increased in severity since that time.  See November 2014 written brief.  On review, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the RO noted electronic review of VA treatment records in the statement of the case (SOC); however, it appears that the corresponding records contained in the claims file may be incomplete.  Thus, any outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Oklahoma City VA Medical Center dated from June 2010 to the present.  It is noted that the SOC lists electronic review of VA treatment records through May 2012; however, it appears that there may be additional VA treatment records that are not contained in the paper or electronic claims files.  See September 2013 RO screening notes (side flap of paper claims file).

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




